
Exhibit 10.4

 
SECOND AMENDMENT TO THE
COMPASS MINERALS INTERNATIONAL, INC.
DIRECTORS’ DEFERRED COMPENSATION PLAN
 
This Amendment is adopted by Compass Minerals International, Inc., a corporation
organized under the laws of the state of Delaware (the “Company”).
 
WHEREAS, the Company established the Compass Minerals International, Inc.
Directors’ Deferred Compensation Plan (the “Plan”) effective as of the October
1, 2004, for the purpose of providing eligible non-employee directors with an
opportunity to defer all or a portion of their fees; and
 
WHEREAS, the original Plan was amended and restated in its entirety effective as
of January 1, 2005 (the “2005 Restatement”) to comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the proposed IRS
regulations and other interim guidance issued thereunder; and
 
WHEREAS, the Company now desires to amend the 2005 Restatement to comply with
final IRS regulations issued pursuant to Section 409A of the Code;
 
NOW, THEREFORE, the Plan is amended as follows effective as of January 1, 2008:
 
A.           Section 1.4 is amended to read as follows:
 
Section 1.4  “Change in Control” shall mean a change in ownership or control of
the Company effected through any one of the following events:
 
(i)           A transaction or series of transactions (other than an offering of
Common Stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Exchange Act (other than the Company, any of its subsidiaries, an employee
benefit plan maintained by the Company or any of its subsidiaries, or a “person”
that, prior to such transaction, directly or indirectly controls, is controlled
by, or is under common control with, the Company) directly or indirectly
acquires beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of securities of the Company possessing more than 50% of the total
combined voting power of the Company’s securities outstanding immediately after
such acquisition; or
 
(ii)           The date a majority of the members of the Board is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of the
appointment or election; or
 
(iii)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (A) a merger, consolidation, reorganization, or business combination or (B) a
sale or other disposition of all or substantially all of the Company’s assets or
(C) the acquisition of assets or stock of another entity, in each case other
than a transaction:
 
(x)           that results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the
 
 
 
1

--------------------------------------------------------------------------------


 
Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and
 
(y)           after which no person or group beneficially owns voting securities
representing 50% or more of the combined voting power of the Successor Entity;
provided, however, that no person or group shall be treated for purposes of this
subparagraph as beneficially owning 50% or more of combined voting power of the
Successor Entity solely as a result of the voting power held in the Company
before the consummation of the transaction.
 
B.           Section 2.1 is amended by adding the following new paragraph to the
end of said Section:
 
Notwithstanding any provision in the Plan to the contrary, no new Deferred Stock
Units shall be credited to the Account of any Director with respect to any Fees
attributable to Years beginning on or after January 1, 2008.  The Plan, however,
shall remain in effect with respect to Deferred Fees attributable to Years
ending on or before December 31, 2007.
 
C.           Section 4.2 is amended to read as follows:
 
Section 4.2  Each Director shall have the right to designate a beneficiary who
is to succeed to his or her right to receive payments hereunder in the event of
death.  Any designated beneficiary shall receive payments in the same manner as
the Director if he or she had lived.  In case of a failure of designation or the
death of a designated beneficiary without a designated successor, the Director’s
remaining benefit shall be paid in full to his or her surviving spouse (or if
none, the Director’s estate) within 30 days following the Director’s death.  No
designation of beneficiary or change in beneficiary shall be valid unless it is
in writing signed by the Director and filed with the Secretary of the Company.
 
D.           A new Section 5.5 is added to read as follows:
 
Section 5.5  Notwithstanding any provision in the Plan to the contrary, pursuant
to IRS and Treasury Department transition guidance under Section 409A of the
Code, new payment elections shall be permitted under the Plan through December
31, 2008, without violating the subsequent deferral and anti-acceleration rules
of Section 409A of the Code.  However, any new election (i) may only apply to
amounts that would not otherwise be payable during the taxable year in which the
election is made and (ii) may not cause an amount to be paid in a taxable year
that would not otherwise be payable in such taxable year.
 
[Signature page to follow]
 

                                                                     
 
 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Amendment is executed this 23rd day of December 2008.
 


 
By:   /s/ Victoria Heider       
                 Title: VP of Human Resources     
 

 

 
3
 
